Order and judgment (one paper), Supreme Court, New York County (Harold Baer, Jr., J.), entered on or about April 30, 1992, which awarded defendant sole and exclusive possession of and title to the subject building at 190 Eldridge Street in Manhattan, determined the parties’ equitable shares in the building to be equal, and awarded plaintiff his share in the form of a distributive cash award based upon the value of the building at $362,000, offset by repayment of certain rentals and a loan by defendant to plaintiff, which award would be payable in monthly installments for the next five years, unanimously affirmed, without costs.
In this action brought to resolve conflicting claims to jointly purchased marital property, the IAS Court’s determination, necessarily resolving contradictory testimony and assessing credibility, is supported by the evidence. The court properly considered the statutory factors in determining equitable distribution (Domestic Relations Law § 236 [B] [5] [d]). The court’s determination that the equitable shares be equal was based upon ample supporting evidence, as was its determination not to direct a sale of the building but rather to award title and possession to defendant and a monetary award to plaintiff (see, Ierardi v Ierardi, 151 AD2d 548), particularly when plaintiff *153has moved to Pennsylvania and defendant has continued to reside in the building.
We have considered plaintiff’s remaining contentions and find them without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.